DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-7 and 23-32 in the reply filed on 12/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
In claims 3 and 25, the terms “charging” and “charge” are interpreted in view of the specification to represent the pre-coating operation of the filtration media wherein the pre-coat media is applied to the filters.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 23, the recitations of “drain…”, “refill…”, and “initiate…” render the claims indefinite.  It is unclear whether the controller as configured is performing those steps as additional steps to the steps undertaken in claim 1 or if in fact the controller is configured to perform the steps of claim 1.  Further note that the “initiating a cleaning sequence” of claim 1 is being further defined to include “initiate a cleaning sequence” which creates additional confusion as to how many cleaning sequences are involved.
Regarding claims 30 and 32, the recitation of “there is a water-to-air volume ratio for the tank…” renders the claims indefinite. The tank during operation of the method of claim 1 has several states during different steps undertaken.  It is unclear as to what step(s) the water-to-air volume ratio are intended to apply.  Note that the particular ratio appears unlikely to be applicable or make sense connected with the “draining all fluids from the filter housing” step at a minimum.  Perhaps the water-to-air volume ratio is meant to be achieved during the “refilling…” step?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Marsh et al. (USP 2,547,277).
Regarding claim 1, Marsh discloses in at least figures 1-4, a method of cleaning a regenerative filter (title, C1/L1-10) having a filter housing with inlet (see top half of tank above manifold 4) and outlet zones (see bottom 1/3 of tank including manifold 4, and hopper feeding to 26), a fluid path provided between the inlet and outlet zones (at least a fluid path through tank from 8 through filters 11 and out of the tank), and a plurality of filter elements (11) each having an outer surface filter media applied thereto and functioning to filter particulate or contaminants from the fluid path (C2/L39-C3/L13, “filter material or clarification powder…will then become deposited on the fabric bags of the filters…”, the method comprising: 
draining all fluids from the filter housing (C4/L35-42); 
refilling the filter housing with fluid to an optimum level (C4/L47-60 - liquid into chamber 17); and 
initiating a cleaning sequence of the filter housing with the fluid at the optimum level (C4/L55-C5/L30).
Regarding claim 23, Marsh further provides providing a controller configured to perform the aforementioned steps (pump(s) and valves, see in figure 1 for example; note controller is broadly construed to read as mechanisms or devices that can control a process; if Applicant intends a computer or PLC type control scheme, then such feature should be positively recited).
Claim(s) 1, 6, and 23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Cooperson et al. (USP 2,562,699)

draining all fluids from the filter housing (C3/L40-42); 
refilling the filter housing with fluid to an optimum level (C3/L42-50); and 
initiating a cleaning sequence of the filter housing with the fluid at the optimum level (C3/L30-C4/L60).
Regarding claim 6, Cooperson further provides water as a fluid (C2/L45-50).
Regarding claim 23, Cooperson further provides providing a controller configured to perform the aforementioned steps (pump(s) and valves, see in figure 1 for example; note controller is broadly construed to read as mechanisms or devices that can control a process; if Applicant intends a computer or PLC type control scheme, then such feature should be positively recited).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperson et al. (USP 2,562,699) in view of Hansen et al. (WO 03/055570 A1).
Regarding claim 7, Cooperson discloses all limitations set forth above.  Cooperson does not expressly provide enzymatic cleaner mixed with water for the fluid.
Hansen discloses the cleaning of filter media using enzymes (P20/L30-P21/L6) as an established mechanism for cleaning filter media to address dry matter residues.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have utilized a liquid such as water already used by Cooperson and further incorporating enzymes for the purpose of removing dry matter residues from the filter as part of the filter cleaning process.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperson et al. (USP 2,562,699).
Regarding claim 30, Cooperson provides water and air in the tank (C2/L30-46) but does not provide a specific ratio of 60/40 to 90/10.  However, during the filling operation, the water:air ratio implicitly crosses and operates in this threshold.  Additionally, Cooperson further provides a water:air ratio being implicitly present during In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Allowable Subject Matter
Claims 2 and 4-5 are allowed.
Claims 3, 24-29, and 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 2 and 24, Marsh teaches the limitations noted above.  Marsh provides controllers in the forms of pumps and valves.  Marsh does not provide for agitation and in fact expressly teaches away from agitation of the tube sheet (C5/L55-.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAVID C MELLON/           Primary Examiner, Art Unit 1796